Title: To Benjamin Franklin from Jonathan Williams: Account, October 1763
From: Williams, Jonathan
To: Franklin, Benjamin


For several years Jonathan Williams, Senior, husband of Franklin’s niece, the former Grace Harris (C.5.3), had represented Franklin in business matters at Boston and had acted for him in looking after their less fortunate relatives in that area. Franklin in turn seems to have performed various financial services for Williams in Philadelphia or during his travels. Before Franklin left Boston in October 1763 the two men settled their accounts and found that there was a balance in favor of Franklin amounting to a little over £12 Massachusetts “lawful money.” Williams did not try to pay this debt at the time but, as was customary, he opened a new record of their running account showing this balance as a credit to Franklin.
On Dec. 24, 1774, Williams transcribed his account onto a single sheet, which he then sent to Franklin in England. Williams’ son, Jonathan Junior (C.5.3.2), who was in England with Franklin, took his father’s account, compared it with the entries in Franklin’s books, and prepared a revised balance sheet. Besides making additional entries in both parts of the record, he consolidated into a single entry about 45 separate items in his father’s statement, mostly for small sums, which related to expenditures during the last eleven years for maintenance and repairs of the house formerly belonging to Franklin’s eldest sister Elizabeth Douse. This property in Unity Street, Boston, had passed to Franklin after her death, and on Nov. 28, 1763 (below, p. 384), he instructed Williams to have it put in repair, rent it out, and pay the rents received to Jane Mecom to help her in providing care for her insane son, Peter Franklin Mecom (C.17.6).
On Feb. 29, 1776, Jonathan Williams, Senior, prepared a new account at Franklin’s request covering essentially the same period as the two earlier versions. In a letter of transmission, March 1, 1776, he told Franklin that his son’s version, of which he had received a copy, contained “some omissions,” but the two items he cited specifically as having been overlooked do in fact appear in Jonathan Junior’s account. The father admitted that he was handicapped in preparing his new account because “Some of my Old books and papers were Consumed Last may in my warehouses.”
All three of these versions survive in the American Philosophical Society Library, but the account prepared by Jonathan Williams, Junior, is chosen for printing here because it appears to be the most reliable and systematic and in general the most fully intelligible. By using both red and black ink and a special symbol of his own devising, the young man showed which entries appeared only on his father’s first account (reproduced here in roman type), which appeared in both his father’s account and Franklin’s books (reproduced in italics), and which only in Franklin’s books (in italics and with asterisks after the figures). As Jonathan Junior explained in his memorandum at the end, he had detected “some little Difference in sums which are here put right,” so that the records do not agree in all particulars; but with two exceptions mentioned in notes below, a careful comparison of the documents shows that other differences are indeed trivial and do not merit detailed notice here.
This account is given in full since it illustrates, as no summarized description could, some of the ways in which members of this closely knit, though physically scattered, family worked together for the welfare of the others.
 
[October 1763]
No. 1
State of the Accot: between Doctor B Franklin and Jona: Williams Senr: as it should properly stand
  
    
    
    
    
    
    
    
    
    
      Dr.
      Sterling
      Lawfull Mony
    
    
      
      To Sundry Expences in repairing and keeping in repair a House at the North End of Boston, the Rent of which was appropriated to the Use of Mrs. Jane Mecom from Novr: 15th: 1763 to the last charge Augt: 10th: 1774 Particulars as per Acct:
        }
      110.
      8.
      6
      £147.
      4.
      8
    
    
      1764 Mar: 9
      To Cash paid your Order to Mrs. Mecom}
      3.
      15.
      –
      5.
      –
      –
    
    
      1766 Feby 1
      To Ditto paid Mrs. Mecom by the desire of Mrs. Franklin}
      1.
      16.
      –
      2.
      8.
      –
    
    
    
      1768 Sept 10
      To a Box of Crown Soapbot: of Mrs. Eliza:Franklin}
      3.
      1.
      –
      4.
      1.
      4.
    
    
      
      To Cash paid for 2 Gowns of New Engd Manufacture for Mrs.Franklin}
      2.
      1.
      9
      2.
      15.
      8
    
    
      
      To Ballance of Rent due from James Reilly who proved unable to Pay it and at last was Oblig’d to quit the House by a Writ of Ejectment. This Rent was regularly paid to Mrs. Mecom}
      13.
      16.
      4
      18.
      8.
      5
    
    
      1769 Mar 12
      To a Prise Ticket in State Lottery
      20.
      –
      –
      26.
      13.
      4
    
    
      1771 July
      To a Ditto
      20.
      –
      –
      26.
      13.
      4
    
    
    
      1772 June
      To a Bill of Exchange Drawn by Symmes on Gardoque
      100.
      –
      –
      133.
      6.
      8
    
    
      
      two Dutch Bills neated
      162.
      11.
      6
      216.
      15.
      4
    
    
      
      One Ditto  Ditto
      92.
      4.
      –
      122.
      18.
      8
    
    
      
      One Ditto Wheatly
      100.
      –
      –
      133.
      6.
      8
    
    
      Decr
      To 1 Ditto Sheppard on King
      27.
      –
      –
      36.
      –
      –
    
    
      1773 Apr
      
        
          
            To 1 Ditto drawn by T RussellNote this Bill was for £50. but bought under Par and being remitted on Acco. of Mrs. Mecom is charg’d only as it cost, the Profit belonging to her. It is Part of the m[one]y recd of Hall and was sent home to purchase Millinary Goods for Mrs. M.}
          
        
      
      48.
      15.
      –
      65.
      –
      –
    
    
    
      May 3
      
        
          To Cash paid Neice on her Marriage
          £50.
          –
          –
        
      
      
      
      
      
      
      
    
    
      
      
        
          Paid Mrs. Mecom
          68.
          6.
          8
        
      
      
      
      
      
      
      
    
    
      Novr
      
        
          Ditto paid Ditto
          47.
          8.
          8
        
      
      
      
      
      
      
      
    
    
      1774 July
      
        
          Ditto paid Ditto
          16.
          19.
          6
        
      
      
      
      
      
      
      
    
    
      
      
        
           L M[one]y
          182.
          14.
          10
        
      
      137.
      1.
      1½
      182.
      14.
      2
    
    
      
      These Sums and Russells Bill were on Acco: of what was recd: and to be recd: of Hall
      
      
      
      
      
      
    
    
      Aug 10
      
        
          To Cash paid John Adams Charges for a suit against Hall}
        
      
      3.
      15.
      4½
      5.
      –
      6
    
    
      
      
      £864.
      5.
      7
      1128.
      7.
      5
    
    
      
      Ballce: due Dr. F
      15.
      4.
      1
      20.
      5.
      5¾
    
    
      
      carried to Aud[it] No 2
      £861.
      9.
      8
      1148.
      12.
      10¾
    
  
  
    
    
    
    
    
    
    
    
    
      
      Cr.
      Sterling
      Lawfull Mony
    
    
      1763
    
    Octr.
      By Ballance of Old Accot.
      £9.
      2.
      11½ 
      12.
      3.
      11½
    
    
      1764
    
    
      June 12
      By Cash of John Head
      3.
      12.
      – 
      4.
      16.
      –
    
    
      Feby. 27
      By an Order in favr. Robbins
      28.
      19.
      2¼ 
      38.
      4.
      3
    
    
      “ 28
      By Cash Recd. of Govr. Bernard
      24.
      1.
      1½ 
      32.
      1.
      6
    
    
    
      Aprl 10
      By Ditto of Ditto
      7.
      11.
      2¼ 
      10.
      1.
      7¼
    
    
      Augt. 1
      By John Gooches Order
      3.
      12.
      – 
      4.
      16.
      –
    
    
      
      By Over Charge in Braizers Bill in Sum for Repairs &c.}
      –
      4.
      1½ 
      –
      5.
      6
    
    
      1769 July
      By 2 Lottery Ticketts
      29.
      5.
      – 
      39.
      –
      –
    
    
      1770 July
      By 2 Ditto
      28.
      13.
      – 
      38.
      4.
      –
    
    
      1771 July
      By Cash advanced J Williams Junr
      308.
      16.
      10½ 
      411.
      15.
      10½
    
    
      1772 Jany
      By Ditto Paid to James Warren
      83.
      3.
      9½ 
      110.
      18.
      4
    
    
      
      By Ditto advanced to Josiah Williams 118 Guineas
      123.
      18.
      – 
      165.
      4.
      –
    
    
      1773
    Jany 1
      
        
        
          By Cash Recd. of Hall
          133.
          6.
          8
        
      
      
      
      
      
      
      
    
    
      Novr.30
      
        
          By Ditto of do.
          47.
          8.
          8
        
      
      
      
      
      
      
      
    
    
      June
      
        
          By Ditto of do.
          11.
          –
          –
        
      
      
      
      
      
      
      
    
    
      July
      
        
          By Ditto of do.
          7.
          –
          –
        
      
      
      
      
      
      
      
    
    
      Aug
      
        
          By Ditto of do.
          4.
          –
          –
        
      
      
      
      
      
      
      
    
    
      
      
        
          
          L M[one]y
          202.
          15.
          4
        
      
      
      
      
      
      
      
    
    
      
      
      152.
      1.
      6 
      202.
      15.
      4
    
    
      
      
        
          Mrs. M. is paid
          £65.
          –
          –
        
        
          182.
          14.
          10
        
        
          £247.
          14.
          10
        
      
      
      
      
      
      
      
    
    
      
      On Acct. of Halls Bond but the above is all Yet received
      
      
      
      
      
      
    
    
    
      
      The following Sums are Omitted in J Williams Accot:
      
      
      
      
      
      
    
    
      1772 May
      
        
          Paid Mr. Stanly teaching Josiah Williams Music
          £31.
          10.
          –*
        
      
      
      
      
      
      
      
    
    
      June
      
        
          Paid Ditto’s Taylor
          19.
          16.
          11*
        
      
      
      
      
      
      
    
    
      
      
        
          6 Bottles of Elastic Gum
          1.
          16.
          –*
        
      
      
      
      
      
      
      
    
    
      1773 March
      
        
          Paid for Behmens Works
          5.
          12.
          –*
        
      
      
      
      
      
      
      
    
    
      
      
      58.
      14.
      11 
      78.
      6.
      7
    
    
      
      Memo: The Articles in red Ink are in JW’s Accot: and not in D F. Books.
      
      
      
      
      
      
    
    
      
       Those in black Ink, are in Doctr. Fs Books and JW’s Accot: too, except some little Difference in sums which are here put right.
      
      
      
      
      
      
    
    
      
       Those in Black Ink with this mark* are in D. Fs Books and not in JW’s Acct.
      £861.
      9.
      8 
      1148.
      12.
      10¾
    
  
 Endorsed: Dr Franklins Aud[it] with Jona Williams Senr No 1 [and in pencil:] 1763 74 Drew up for F by Jno Wms Jr
